DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 02/14/2020 is acknowledged. This amendment amended the specification, cancelled claims 1-8 and added claims 9-15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘changing a position or alignment of the airbag within a steering wheel hub of a steering wheel’ in claim 11; ‘movable element’ in claim 13; and ‘controlling an opening behavior of an airbag flap’ in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “airbag is automatically positioned or aligned within the vehicle interior depending on the positioning of the vehicle seat at a latest at a time of detection of an imminent collision to the vehicle” (italics added.)  The claim is unclear because the phrase “at a latest” implies that there are multiple options of when the airbag would be automatically positioned but the claim only specifies a single circumstance (detection of imminent collision).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. (US 2017/0334383) in view of Schulz et al. (US 2016/0375927).
With respect to claim 9, Paxton et al. discloses a method for operating an airbag (138) of an occupant protection device of a vehicle (100), the method comprising:; automatically positioning or aligning the airbag, within an interior of the vehicle depending on a positioning of a vehicle seat (paragraph 57) assigned to the airbag (138) by shifting the airbag in a direction of a transverse axis of the vehicle (figs. 2-3), or rotating the airbag at least about a vertical axis (figs. 5A-5B) of the vehicle to change a direction of deployment of the airbag (138).  (Figs. 1-9, paragraphs 48-111.)  Paxton et al. is silent regarding the vehicle operating in an autonomous state.  Schulz et al. teaches using an autonomous vehicle and automatically positioning or aligning the airbag (42), responsive to the determination that the vehicle is operated in the autonomous driving operation (compare fig. 2A and 2B).  (Figs. 1-3B, paragraphs 13-27.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the remote control system as described in Schulz et al. into the invention of Paxton et al. in order to provide a steering column assembly that enables the driver to manipulate the position or purpose of the steering wheel while still providing driver protection.  (Paragraph 4.)  

With respect to claim 12, Paxton et al., as modified, discloses the airbag (138) is arranged in a steering wheel hub (fig. 1), and wherein the automatic positioning or alignment of the airbag (138) comprises automatically positioning a steering wheel (fig. 1) of the vehicle depending on the positioning of the vehicle seat (paragraph 57).  (Figs. 1-9, paragraphs 48-111.)  
With respect to claim 13, Paxton et al., as modified, discloses the airbag (138) has a controllable moveable element (510) via which a direction of deployment of the airbag (138) is predetermined depending on a positioning of the vehicle seat (paragraph 57).  (Figs. 1-9, paragraphs 48-111.)  
With respect to claim 15, Paxton et al. discloses an occupant protection device (fig. 1) for a vehicle (100), the occupant protection device comprising: an airbag (138) that is automatically positioned or aligned (figs. 2-3) within an interior of the vehicle (100) depending on a positioning of a vehicle seat (paragraph 57) assigned to the airbag (138) by shifting the airbag in a direction of a transverse axis (figs. 2-3) of the vehicle, or rotating the airbag at least about a vertical axis (figs. 5A-5B) of the vehicle to change a direction of deployment of the airbag (138).  (Figs. 1-9, paragraphs 48-111.)  Paxton et al. is silent regarding the vehicle operating in an autonomous state.  Schulz et al. teaches using an autonomous vehicle and automatically positioning or aligning the airbag (42), responsive to the determination that the vehicle is operated in the autonomous driving operation (compare fig. 2A and 2B).  (Figs. 1-3B, paragraphs 13-27.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the autonomous driving system as described in Schulz et al. into the invention of Paxton et al. in order to provide a steering column   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. and Schulz et al., as applied to claim 9 above, and further in view of Gandhi (US 7,874,576).
With respect to claim 11, Paxton et al., as modified, is silent regarding changing a position or alignment of the airbag within a steering wheel hub of a steering wheel.  Gandhi teaches of changing a position or alignment of the airbag (114) within a steering wheel hub of a steering wheel (col. 6, lines 49-67, col. 7, lines 1-6) of the vehicle depending on the positioning of the vehicle seat (col. 6, lines 49-67, col. 7, lines 1-6, col. 8, lines 64-67, col. 9, lines 1-13).  (Figs. 1-6, cols. 3-9.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the airbag system as described in Gandhi into the invention of Paxton et al., as modified, in order to provide an adjustable airbag system which reduces cost and weight, yet can accommodate automobile/vehicle occupants of all shapes and sizes.  (Col. 1, lines 36-38.)  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. and Schulz et al., as applied to claim 9 above, and further in view of Weerappuli (US 2018/0118151).
With respect to claim 14, Paxton et al., as modified, discloses positioning or aligning of the airbag comprises setting a direction of deployment of the airbag depending on the positioning of the vehicle seat but is silent regarding controlling an opening behavior of an airbag flap.  Weerappuli teaches of controlling an opening behavior of an airbag flap (18) covering the airbag (paragraph 23) by setting a direction of deployment (figs. 3-4B).  (Figs. 1-10B, paragraphs 19-56.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the airbag system as described in Weerappuli into the invention of Paxton et al., as modified, in order to reduce the likelihood of rotation of the head of the occupant during the oblique frontal impact   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.